NO. 07-11-00266-CV

                             IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                        PANEL D

                                   DECEMBER 7, 2011


                     CHRISTOPHER LLOYD OFFICE, APPELLANT

                                             v.

                            POLYXENI OFFICE, APPELLEE


              FROM THE 146TH DISTRICT COURT OF BELL COUNTY;

                 NO. 248,465-B; HONORABLE RICK MORRIS, JUDGE


Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.


                               MEMORANDUM OPINION

       The clerk’s record in this appeal was filed June 7, 2011.        Despite our order

directing him to do so, appellant Christopher Lloyd Office, acting pro se, has not

requested preparation of the reporter’s record or made acceptable payment

arrangements for its preparation. Nor did he file an affidavit claiming indigence.


       By order of September 19, 2011, we set October 21, 2011, as the deadline for

Mr. Office to file his appellate brief. His brief was not filed and he did not file a motion

requesting additional time. By letter of November 2, 2011, we notified Mr. Office that

unless his brief was filed by November 14, 2011, the appeal was subject to dismissal
without further notice. Mr. Office has not filed his brief or otherwise requested relief

from the November 14 deadline.


       Accordingly, we dismiss this appeal for want of prosecution. See Tex. R. App. P.

38.8(a)(1), 42.3(b).




                                                      James T. Campbell
                                                           Justice




                                           2